UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                           :                             6/3/2021
Label Health, LLC,                                         :
                                                           :
                                         Plaintiff,        :
                                                           :   20-CV-5640 (VSB) (SDA)
                           -against-                       :
                                                           :            ORDER
Haywire Consulting, Inc. and Matthew                       :
Blackwell,                                                 :
                                                           :
                                         Defendants. :
                                                           :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On July 21, 2020, Plaintiff Label Health, LLC (“Plaintiff”) filed this action asserting

breach of contract and fraudulent inducement claims against Defendants Haywire Consulting,

Inc. (“Haywire”) and Matthew Blackwell (“Blackwell”) (collectively, “Defendants”). (Doc. 1.)

Plaintiff served the complaint on Haywire on July 28, 2020, (Doc. 4), and on Blackwell the next

day, (Doc. 3). The deadlines for Defendants to respond to Plaintiff’s complaint was August 18,

2020 for Haywire, (see Doc. 4), and August 19, 2020 for Blackwell, (see Doc. 3). Defendants

have not opposed the complaint, requested additional time to oppose the complaint, or appeared

in this action at all.

        Plaintiff filed an erroneous request for an entry of default on October 22, 2020, (Doc. 5),

and I directed Plaintiff refile its request for a default judgment consistent with my Individual

Rule 4(H), and in accordance with the procedures set forth in Local Civil Rules 55.1 and 55.2 for

obtaining a Clerk’s Certificate of Default, (Doc. 6). On December 14, 2020, noting that Plaintiff

had taken no further action to prosecute this case, I ordered Plaintiff to seek a default judgment

in accordance with Rule 4(H) of my Individual Rules and Practices in Civil Cases by no later
than December 22, 2020. (Doc. 7.) On December 16, 2020 and December 30, 2020, Plaintiff

filed deficient requests for a Clerk’s Certificate of Default. (Docs. 9, 10.) On January 6, 2021,

Plaintiff properly refiled its request, (Docs. 10, 11) and a Clerk’s Certificate of Default as to

Defendants was entered on the same day, (Doc. 12.)

       On January 27, 2021, Plaintiff filed for default judgment, (Docs. 18–21). On January 29,

2021, I ordered defendants to show cause at a default judgment hearing set for February 18,

2021. (Doc. 22.) Plaintiff filed an affirmation of service of the order to show cause upon both

Defendants on February 3, 2021. (Doc. 23.) Neither Defendant appeared at the February 18,

2021 hearing, and I accordingly entered a default against Defendants as to liability. (Doc. 24.) I

also referred this case to Magistrate Judge Stewart D. Aaron for an inquest into damages. (Doc.

25.)

       Before me is Judge Aaron’s April 30, 2021 Report and Recommendation (“Report and

Recommendation” or “R&R”), which recommended that Plaintiff be awarded total damages of

$104,750.00, plus pre-judgment interest and $400.00 in costs. (Doc. 34.)

       In reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may raise specific, written objections to the

report and recommendation within 14 days of being served with a copy of the report. Id.; see

also Fed. R. Civ. P. 72(b)(2). When a party submits a timely objection, a district court reviews

de novo the parts of the report and recommendation to which the party objected. 28 U.S.C. §

636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When neither party submits an objection to a report

and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error. Santana v. Comm’r of Soc. Sec., No. 17-CV-2648 (VSB)
(BCM), 2019 WL 2326214, at *1 (S.D.N.Y. May 30, 2019); Marte v. Berryhill, No. 17-CV-3567

(VSB) (JLC), 2018 WL 5255170, at *1 (S.D.N.Y. Oct. 22, 2018); Lewis v. Zon, 573 F. Supp. 2d

804, 811 (S.D.N.Y. 2008); Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

         Here, although the Report and Recommendation explicitly provided that “[t]he parties

shall have fourteen days from the service of this Report and Recommendation to file written

objections,” (Doc. 34, at 9), neither party filed an objection or sought additional time to file an

objection. I therefore reviewed Magistrate Judge Aaron’s thorough and well-reasoned Report

and Recommendation for clear error and, after careful review, found none.

         Accordingly, I ADOPT the Report and Recommendation in its entirety. Plaintiff is

granted judgment against Defendants Haywire and Blackwell, jointly and severally, in the

amount of $104,750.00 in damages, along with pre-judgment interest at 9% per annum from

May 25, 2020, and $400.00 in costs.

         The Clerk’s Office is respectfully directed to terminate any open motions, to enter

judgment in accordance with this Order, and to close this case.

SO ORDERED.

Dated:      June 3, 2021
            New York, New York                       ________________________________
                                                     VERNON S. BRODERICK
                                                     United States District Judge
